Citation Nr: 0333986	
Decision Date: 12/05/03    Archive Date: 12/15/03

DOCKET NO.  02-13 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran's income is excessive for entitlement to 
payment of nonservice-connected pension benefits, to include 
whether the veteran's children's Social Security income 
should be excluded from countable income for VA benefits.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran served on active duty from June 1971 to June 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

In an August 2002 VA Form 9, the veteran requested a hearing 
before a Veterans Law Judge at the RO.  The veteran failed to 
appear for such hearing scheduled in March 2003; therefore, 
his hearing request is deemed withdrawn.  38 C.F.R. § 20.704 
(2003).

A review of the record shows that in a February 2002 VA Form 
119, Report of Contact, that the veteran appeared to have 
raised a claim for a total rating due to individual 
unemployability (TDIU).  This issue is referred to the RO for 
appropriate action.  Moreover, in a January 2003 VA Form 21-
4138, the veteran filed a notice of disagreement (NOD) with a 
December 2002 rating decision, denying a rating in excess of 
10 percent for a scar of the left elbow and service 
connection for arthritis of the left elbow.  Since service 
connection for arthritis of the left elbow was denied in an 
October 2000 rating decision, the latter issue will be 
recharacterized as whether new and material evidence has been 
received to reopen a claim for service connection for 
arthritis of the left elbow.  These latter two issues also 
will be addressed in this remand.  See Manlincon v. West, 12 
Vet. App. 238 (1999).


REMAND

Before receiving the appellant's claim, the Veterans Claims 
Assistance Act (VCAA) was enacted and became effective.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  The VCAA essentially eliminates the requirement that 
a claimant submit evidence of a well-grounded claim and 
provides that VA will notify the claimant and the claimant's 
representative, if any, of information required to 
substantiate a claim and will assist the claimant in 
obtaining evidence necessary to substantiate a claim.  VA 
issued regulations to implement the VCAA in August 2001.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003)).  
The amendments became effective on November 9, 2000, except 
for the amendment to 38 C.F.R. § 3.156(a), which became 
effective August 29, 2001.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Pursuant to the VCAA, VA first has a duty to notify the 
appellant of any information and evidence necessary to 
substantiate his claim for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b).  
Further, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim, although the 
ultimate responsibility for furnishing evidence rests with 
the claimant.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c).  

In the present case, the Board finds that VA's redefined 
duties to notify a claimant, as set forth in the VCAA, have 
not been fulfilled regarding the issue on appeal.  See 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003); see also Paralyzed Veterans of 
Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 
2003).  In particular, the RO has not notified the veteran of 
what evidence he needs to establish that his countable family 
income is below the maximum annual pension rate (MAPR) for a 
married veteran with two children and/or to meet the hardship 
requirements under 38 C.F.R. § 3.23(d)(6) (2003) nor 
indicated what evidence VA has obtained and/or plans to 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The RO also has not supplied the veteran with the 
regulations implementing the VCAA.  Consequently, a remand is 
required to comply with the notice provisions contained in 
the VCAA.  
 
Finally, in a January 2003 VA Form 21-4138, the veteran filed 
an NOD with a December 2002 rating decision, denying a rating 
in excess of 10 percent for a scar of the left elbow and 
service connection for arthritis of the left elbow.  As noted 
above, the Board construes this as an NOD with regard to that 
December 2002 rating decision relating to these two issues: a 
rating in excess of 10 percent for a scar of the left elbow 
and whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
left elbow.  The United States Court of Appeals for Veterans 
Claims has held that where the Board finds an NOD has been 
submitted to a matter that has not been addressed in a 
statement of the case, the issue should be remanded to the RO 
for appropriate action.  Manlincon, 12 Vet. App. 238.  

It would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time 
without compliance with the notice provisions of the VCAA and 
affording the appellant due process.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Therefore, for the above reasons, a 
remand to the RO is required.

Accordingly, the Board finds that the case must be REMANDED 
to the RO for the following:

1.  The RO must review the entire file 
and ensure for the issue on appeal that 
all notification and development 
obligations in accordance with the recent 
decision in Paralyzed Veterans of Am. v. 
Sec'y of Veterans Affairs, as well as 
necessary to comply with 38 U.S.C.A. 
§§ 5103 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (Duty to Assist, 66 Fed. 
Reg. 45,620 (Aug. 29, 2001)), and any 
other legal precedent are fully complied 
with and satisfied.  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant, as set 
forth in the VCAA.

2.  After completion of the above, the RO 
should readjudicate the appellant's claim 
for nonservice-connected pension 
benefits, including any additional 
evidence obtained by the RO on remand.  
If any determination remains adverse, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case and afforded an appropriate period 
of time to respond.

3.  The RO should issue the veteran a 
statement of the case as to the issues of 
entitlement to an increased rating for a 
scar of the left elbow and whether new 
and material evidence has been received 
to reopen a claim for service connection 
for arthritis of the left elbow.  The 
veteran should be apprised of his right 
to submit a substantive appeal and to 
have his claims reviewed by the Board.  
The RO should allow the veteran the 
requisite period of time for a response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition warranted in this case, pending 
completion of the above.  The purposes of this remand are to 
comply with due process of law.  No action by the veteran is 
required until he receives further notice.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



